Justice ALBIN,
dissenting.
In this tragic case involving a lovers’ quarrel gone madly awry, the trial court—at the prosecutor’s request—charged the jury on the defense of passion/provocation manslaughter. I agree with the majority’s holding that the verdict sheet on passion/provocation manslaughter had the clear capacity to mislead the jury and *392cause an unjust result. However, I disagree with the majority’s determination that there was insufficient evidence to warrant a charge on the passion/provocation manslaughter defense.
The majority reaches this mistaken conclusion—and therefore the unjust result of affirming defendant’s aggravated manslaughter conviction—by not applying the appropriate standard of review that governs a trial court’s decision to give a jury charge. The majority should have determined whether a rational juror—viewing the evidence in the light most favorable to a passion/provoeation manslaughter defense—could have returned a verdict of passion/provocation manslaughter. The majority takes just the opposite approach, viewing the evidence in the light most unfavorable to defendant. Moreover, the State should have been judicially estopped from arguing on appeal that the evidence did not support passion/provocation manslaughter because it requested the charge at trial.
Viewed through the appropriate legal lens, the facts present a classic case of passion/provocation manslaughter. Because the majority has turned the legal standard on its head, Reynaldo Galicia will receive no relief from this unjust verdict. Moreover, the stretch to justify this conviction will cast in doubt the well-settled jurisprudence governing the charging of defenses and lesser-included offenses in general. I therefore respectfully dissent.
I.
A.
A trial court’s “primary obligation is to see that justice is done, and that a jury is instructed properly on the law and on all clearly indicated lesser-included offenses, even if at odds with the strategic considerations of counsel.” State v. GarrOn, 177 N.J. 147, 180, 827 A.2d 243 (2003). In other words, “where the facts on record would justify a conviction of a certain charge, the people of this State are entitled to have that charge rendered to the jury, and no *393one’s strategy, or assumed (even real) advantage can take precedence over that public interest.” Ibid, (quoting State v. Powell, 84 N.J. 305, 319, 419 A.2d 406 (1980)) (internal quotation marks omitted).
Passion/provoeation manslaughter is a lesser-included offense of murder, State v. Robinson, 136 N.J. 476, 482, 643 A.2d 591 (1994), and “has four elements: (1) reasonable and adequate provocation; (2) no cooling-off time in the period between the provocation and the slaying; (3) a defendant who actually was impassioned by the provocation; and (4) a defendant who did not cool off before the slaying.” State v. Josephs, 174 N.J. 44, 103, 803 A.2d 1074 (2002) (citing State v. Mauricio, 117 N.J. 402, 411, 568 A.2d 879 (1990)). The first two elements are judged by an objective standard and the remaining two by a subjective standard. Mauricio, supra, 117 N.J. at 411, 568 A.2d 879. If the objective elements are supported by the evidence, the trial court must instruct the jury on passion/provocation manslaughter. Josephs, supra, 174 N.J. at 103, 803 A.2d 1074.
In determining whether “to instruct a jury on passion/provocation manslaughter, a trial court should view the situation in the light most favorable to the defendant.” Mauricio, supra, 117 N.J. at 412, 568 A.2d 879. So long as there is a version of the facts that will support a finding of passion/provoeation manslaughter, the trial court is bound to give the charge. It is important to note that the State bears the burden of disproving passion/provoeation manslaughter. Ibid. Therefore, a trial court should only withhold the charge if no rational juror could “conclude that the State had not proven beyond a reasonable doubt that the asserted provocation was insufficient to inflame the passions of a reasonable person.” Ibid.
B.
Here, the evidence viewed in the light most favorable to defendant reveals that a charge on the defense of passion/provoeation manslaughter was clearly warranted. Defendant and Julio Colon *394met in an Internet chat room. In February 2004, Colon moved into defendant’s family home in Williamstown, and the two began an intimate relationship. Defendant provided some financial support to Colon who was out of work at the time. Defendant purchased a car for Colon, apparently on credit, with defendant keeping the title to the vehicle in his name. Because Colon was unable to make the required payments for the car and its insurance, defendant asked him to stop driving it.
On April 30, 2004, Colon borrowed a sport utility vehicle (SUV) from his former employer, Ken Sheppard. The next morning, Colon told defendant he was going to get a haircut and then visit his mother, but Colon did not return home. Defendant’s efforts to contact Colon by telephone proved fruitless. In search of Colon, defendant called Hector Cordero—Colon’s jealous ex-boyfriend. Defendant identified himself as Colon’s “new lover.” Cordero told defendant that Colon was not with him. Given their mutual interest in Colon, the two decided to meet. Defendant and Cordero got together on the evening of May 1, and talked all night while seated in defendant’s car. Cordero pined for his lost lover, Colon, and after awhile the two men fell asleep.
On the morning of May 2, defendant and Cordero visited Sheppard to see whether Colon had returned the borrowed SUV. Colon had not, and Sheppard indicated he intended to report his vehicle as stolen. Fearing that Colon would be arrested, defendant and Cordero offered to find and retrieve the vehicle. In the meantime, defendant suspected that Colon was cheating on him and that Colon had gone to the Newark home of his friend, Irwin Castro. Defendant and Cordero—both of whom were still in love with Colon—then drove to the Newark apartment building where Castro lived. They rang the bell to Castro’s apartment, but another man, Edward James, opened the door. James claimed that Colon was not in the apartment.
Defendant walked back to his parked car on Mount Prospect Avenue while Cordero stood outside the apartment building, yelling, “Julio, Julio, I know you’re there. I know you’re there. *395Please come out.” James then exited the building and threatened to call the police if Cordero did not stop disturbing the neighborhood. Defendant implored Cordero to leave: “Let’s just go home. I don’t want any trouble.”
At some point, James and Cordero apologized to each other, and James returned to his apartment. As defendant and Cordero were about to leave, Cordero spotted Sheppard’s SUV on East Delevan Avenue. Defendant parked his ear behind the SUV, and then Cordero entered the unlocked vehicle. Cordero carried out some of Colon’s belongings, including a yellow rose, a cell phone defendant had given Colon, and a diamond ring. When defendant asked Cordero why he had taken the items, Cordero just rambled on and announced that he was going to call Colon’s sister.
Defendant told Cordero that he wanted to go home and intended to call Sheppard and inform him where he could find his SUV. Defendant began driving, but Cordero begged him to “just wait for a few more minutes” to see if Colon would return to the SUV. Defendant relented and parked his car on Clifton Avenue. Both men became emotional and began to cry. Just as they were about to leave, Colon, Castro, and James came walking down East Delevan Avenue.
Cordero got out of the ear and began pleading with Colon, “Don’t do this, don’t do this. Please come home. Please come home. Please come home with me.” Colon told him, “[I]t’s over.” As Colon got into the driver’s seat of the SUV and turned the ignition on, Cordero climbed into the passenger side. Cordero wrestled Colon for the keys, screaming, “Please don’t do this, please don’t do this.” At that point, James started shouting that he was going to call 9-1-1.
Defendant then left his car and approached the SUV, begging Colon to stop and talk to him. In response, Colon kicked defendant in the stomach and chest and then put him in a headlock. Cordero freed defendant from Colon’s grasp. Defendant—beaten, distressed, and emotionally wounded—stated he had “had enough” and was going home.
*396Defendant returned to his car, where Cordero was already seated, and locked the doors. As defendant started his car, Colon leapt on top of the hood, punching the windshield and attempting to break the windshield wipers. Cordero shouted at defendant to “go, go, go, go.” Panicked and in shock, defendant began driving—with Colon on the hood, hanging onto the wipers while hammering the windshield with his hands. As defendant drove, Colon punched the windshield so hard that defendant feared that he “might break through the glass,” injuring both them and himself. According to defendant, at first Colon started falling off the hood, but he managed to pull himself back on. Kneeling on all fours, Colon continued to pound the windshield. Defendant was confused and panicked from Colon’s assault on the windshield and Cordero’s command to “go, go, go, go.”
Eventually, defendant brought the car to a stop, abruptly enough that Colon fell off the hood and struck his head on the pavement. Defendant was “in shock.” He “never thought ... that [Colon] would get hurt.” Defendant immediately got out of the car and began screaming to anyone within earshot: “Oh my God. Oh my God. Please help me. Please help me.” He and Cordero lifted Colon into the car and rushed him to the nearest hospital. Colon died from his injuries seven days later.
C.
The combustible, emotional confrontation between defendant, Cordero, and Colon—sparked by spurned love and jealousy and fueled further by the physical blows exchanged on the street—set in motion the crazed car ride that led to Colon’s unfortunate death. A reasonable jury could believe that when Colon jumped onto the hood of the ear and began pummeling the windshield with his fists, defendant reacted in the heat of passion, and without adequate time to cool off. This is the evidence in the record, which, if believed by a jury, would support a verdict of passion/provoeation manslaughter.
*397The version presented in the majority’s opinion, although supported by the record, is not seen through a lens favorable to defendant. That is the mistake made by the majority. The trial court—as it should—gave defendant the benefit of the best case to support a passion/provocation defense, see Mauricio, supra, 117 N.J. at 412, 568 A.2d 879, and determined that it had “to put [the defense] before the jury.” Moreover, the trial court was in the best position to decide the need for a passion/provocation defense charge. The trial court was exposed, first-hand, through the testimony of the witnesses, to the emotionally charged and confused events that led to this tragedy. “We ordinarily defer to the factual findings of the trial court because it has the opportunity to make first-hand credibility judgments about the witnesses who appear on the stand; it has a ‘feel of the case’ that can never be realized by a review of the cold record.” N.J. Div. of Youth & Family Sens. v. E.P., 196 N.J. 88, 104, 952 A.2d 436 (2008).
The trial court explained in precise detail its reasons for instructing on the passion/provocation defense, stating
I believe based upon what I have read that passion/provocation manslaughter is in this case____
We have testimony that there was intimacy between the defendant and the decedent. We have testimony that thefre] had been prior intimacy between the eodefendant, Cordero!,] and the victim. There is testimony, uncontroverted testimony that the defendant and Cordero went up to Newark to see or confront or whatever term you want to substitute in its place, Mr. Colon, but as a backdrop to this, there is some information ongoing relating to intimacy.
[Defendant], as I recall, testified that when he got out of the vehicle and went over by the track for whatever reason to assist Mr. Cordero or to break things up, then he was struck by the victim. He was upset both emotionally and physically by having been kicked and hit by Mr. Colon. I think a reasonable jury could [infer] that the action thereafter w[as] the result of passion/provocation. That he was rejected that he had spent some time with [him] some months earlier, a romantic, intimate relationship with and I think that the State should have to disprove, in effect, that the defendant wasn’t acting in the heat of passion resulting from a reasonable provocation whether they so find whether the murder was committed and I think it’s in the case.
Those findings are fully supported by the record when viewing the evidence in a light favorable to a passion/provocation defense. Significantly, the Appellate Division did not disturb the trial *398court’s conclusion that a passion/provocation defense was appropriate, given the evidence of record.
The trial court correctly disregarded the legal jockeying of defense counsel who was willing to gamble on an outcome better than passion/provocation manslaughter. In giving the passion/provocation defense charge, the trial court was guided by the jurisprudence of this Court. In Garrón, we reminded trial courts that “the integrity of the justice system and the fact-finding process is not subordinate to the singular interests of the parties,” and that lesser-included offenses clearly indicated by the record should be charged to the jury. 177 N.J. at 180, 827 A.2d 243.
D.
Last, it bears repeating that the State urged the trial court to give the passion/provocation defense charge and then—in a complete about-face—argued before this Court that the trial court erred in giving the charge. That legal pirouette is at odds with the doctrine of judicial estoppel, which is “designed to protect the integrity of the judicial process by not permitting a litigant to prevail on an issue and then to seek the reversal of that favorable ruling.” McCurrie ex rel. Town of Kearny v. Town of Kearny, 174 N.J. 523, 534, 809 A.2d 789 (2002). In McCurrie, when the Town took a position before this Court “entirely contrary to its position in the trial court,” we held that the Town’s “about-face [was] a blatant violation of the principle of judicial estoppel.” Id. at 533, 809 A.2d 789. Because the State “prevailed” in having the trial court give the passion/provocation defense charge, “principles of judicial estoppel demand that [it] be bound by its earlier representations.” See Guido v. Duane Morris LLP, 202 N.J. 79, 94, 995 A.2d 844 (2010).
E.
In summary, the evidence supported the giving of the passion/provocation defense charge, the State pressed the trial court to give the charge, and the court provided a detañed explanation— *399grounded in the record—for instructing on that lesser-included offense of murder. This Court has no cause to reverse the trial court’s decision to charge on passion/provocation manslaughter.
II.
I also believe that this Court mistakenly decided State v. Grunow, 102 N.J. 133, 144, 506 A.2d 708 (1986), when it concluded that passion/provocation manslaughter is available as a defense to a person who purposely or knowingly kills (murder) but not to a person who kills recklessly under circumstances manifesting extreme indifference to human life (aggravated manslaughter). As a consequence of that interpretation of N.J.S.A. 2C:ll-4(b)(2), a defendant who purposely shoots and kills his spouse’s lover, after chancing upon the infidelity, is eligible for a reduction of murder to the second-degree crime of passion/provocation manslaughter, but the defendant who recklessly and with extreme indifference to human life fires a warning shot, not intending to but yet killing the lover is ineligible for the passion/provocation defense and must face sentencing for the first-degree crime of aggravated manslaughter.
The Appellate Division in Gnmow held that “[i]t would ... lead to [an] absurd result” if a defendant charged with murder could seek a reduction to passion/provocation manslaughter, but a defendant charged with aggravated manslaughter could not. State v. Grunow, 199 N.J.Super. 241, 251, 488 A.2d 1098 (App.Div.1985). Despite acknowledging that the panel’s reasoning “ha[d] an inherent logic,” the Gnmow Court felt constrained by the language of N.J.S.A. 2C:ll-4(b)(2). Grunow, supra, 102 N.J. at 138, 506 A.2d 708. That statute provides that “[a] homicide which would otherwise be murder under [N.J.S.A.] 2C:ll-3 [and] is committed in the heat of passion resulting from a reasonable provocation” constitutes manslaughter. N.J.S.A. 2C:ll-4(b)(2). Aggravated manslaughter requires a lesser degree of culpability than purposeful or knowing murder, N.J.S.A. 2C:ll-3(a)(l) and (2): recklessness “under circumstances manifesting extreme indifference to human *400life.” N.J.S.A. 2C:11-4(a)(l). The Grunow Court read the plain language of the aggravated manslaughter statute as not providing for the option of a reduction to passion/provocation.
However, to avoid an absurd result that the Legislature could not have intended, the Court should have read the passion/provocation defense consistent with the statute that permits the charging of lesser-included offenses, N.J.S.A. 2C:l-8(d). See DiProspero v. Penn, 183 N.J. 477, 492-93, 874 A.2d 1039 (2005). Aggravated manslaughter is a lesser-included offense of murder. State v. Rivera, 205 N.J. 472, 489 n. 8, 16 A.3d 352 (2011). Because passion/provocation is a defense to murder, it follows that it is likewise a defense to aggravated manslaughter, which is a lesser-included offense of murder. Construing N.J.S.A. 2C:1-8(d) as logically applying to the passion/provocation statute would permit N.J.S.A. 2C:ll-4(b)(2) to be read in the following fashion: a defendant who, “in the heat of passion resulting from a reasonable provocation,” commits “murder,” or the lesser-included offense of aggravated manslaughter, is guilty of manslaughter.
Such an approach is not a stretch, but a common-sense application of our existing lesser-included-offense jurisprudence. Passion/provocation would then be available to reduce aggravated manslaughter to manslaughter. This logical reading of N.J.S.A. 2C:ll-4(d)(2) harmonizes the statute with the rest of the Code of Criminal Justice. The absence of legislative action since the Grunow decision is not necessarily evidence of an intelligent design. Legislative inaction is not always a sign of acquiescence with one of our decisions. See State v. Hudson, 209 N.J. 513, 536, 39 A.3d 150 (2012) (“Legislative inaction is a thin reed generally on which to base an interpretive argument.”); State v. Haliski, 140 N.J. 1, 16, 656 A.2d 1246 (1995) (“ ‘[0]ne must ignore rudimentary principles of political science to draw any conclusions regarding [current legislative] intent from the failure to enact legislation.’ ” (quoting Johnson v. Transp. Agency, 480 U.S. 616, 671-72, 107 S.Ct. 1442, 1472, 94 L.Ed.2d 615, 656 (1987) (Scalia, J., dissenting))).
*401III.
In conclusion, there was ample support in the record for the trial court’s charge on passion/provoeation manslaughter. The fatally flawed verdict sheet was “clearly capable of producing an unjust result,” R. 2:10-2, and therefore defendant’s conviction of aggravated manslaughter should be reversed. I am convinced that Grunow was wrongly decided and that the Appellate Division in Grunow came to the right result, for the reasons I have expressed. I therefore respectfully dissent.
For affirmance—Chief Justice RABNER and Justices LaVECCHIA, HOENS, PATTERSON, and Judge WEFING (temporarily assigned)—5.
For reversal—Justice ALBIN—1.